Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

STEPHEN HALE,

       Plaintiff,

       v.

XILINX, INC., DENNIS SEGERS, VICTOR
PENG, RAMAN CHITKARA, SAAR
GILLAI, RONALD S. JANKOV, MARY
LOUISE (ML) KRAKAUER, THOMAS H.
LEE, JON A. OLSON, and ELIZABETH
VANDERSLICE,

      Defendants.
______________________________________________________________________________

   COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS AND
                                JURY DEMAND
______________________________________________________________________________

       Plaintiff Stephen Hale (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.      This is an action against Xilinx, Inc. (“Xilinx” or the “Company”) and its Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) and

78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in connection

with the proposed acquisition (the “Proposed Transaction”) of Xilinx by Advanced Micro Devices,

Inc. (“AMD”) and Thrones Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of AMD.


                                                1
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 2 of 16




                                 JURISDICTION AND VENUE

         2.     The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by

the SEC (17 C.F.R. § 240.14a-9).

         3.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company conducts business and has substantial

operations in this District.

         5.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.     Plaintiff is, and has been at all relevant times hereto, an owner of Xilinx common

stock.

         7.     Defendant Xilinx designs and develops programmable devices and associated

technologies worldwide. The Company is incorporated in Delaware and owns a 130,000 square

foot facility in Longmont, Colorado. The Longmont facility serves as a primary location and data

center for the Company’s software efforts in the areas of research and development,

manufacturing and quality control. The Company’s common stock trades on the Nasdaq Global

Select Market under the ticker symbol, “XLNX.”

         8.     Defendant Dennis Segers (“Segers”) is Chairman of the Board of the Company.



                                                  2
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 3 of 16




       9.      Defendant Victor Peng (“Peng”) is Chief Executive Officer and a director of the

Company.

       10.     Defendant Raman Chitkara (“Chitkara”) is a director of the Company.

       11.     Defendant Saar Gillai (“Gillai”) is a director of the Company.

       12.     Defendant Ronald S. Jankov (“Jankov”) is a director of the Company.

       13.     Defendant Mary Louise (ML) Krakauer (“Krakauer”) is a director of the Company.

       14.     Defendant Thomas H. Lee (“Lee”) is a director of the Company.

       15.     Defendant Jon A. Olson (“Olson”) is a director of the Company.

       16.     Defendant Elizabeth Vanderslice (“Vanderslice”) is a director of the Company.

       17.     Defendants Segers, Peng, Chitkara, Gillai, Jankov, Krakauer, Lee, Olson, and

Vanderslice are collectively referred to herein as the “Individual Defendants.”

       18.     Defendants Xilinx and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       19.     On October 27, 2020, Xilinx and AMD announced that they had entered into a

definitive agreement for AMD to acquire Xilinx in an all-stock transaction. Under the terms of the

agreement, Xilinx stockholders will receive a fixed exchange ratio of 1.7234 shares of AMD

common stock for each share of Xilinx common stock they hold at the closing of the transaction.

The press release states, in pertinent part:

             AMD to Acquire Xilinx, Creating the Industry’s High Performance
                                   Computing Leader

       October 27, 2020 06:31 ET | Source: Advanced Micro Devices, Inc.




                                                3
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 4 of 16




           — Strategic transaction strengthens AMD’s industry-leading technology
                                         portfolio —

          • Expands AMD’s rapidly growing data center business
          • Xilinx, the No. 1 provider of adaptive computing solutions, increases AMD
             TAM to $110 billion
          • Immediately accretive to AMD margins, cash flow and EPS
          • All stock transaction with combined enterprise value of approximately $135
             billion

      SILICON VALLEY, Calif., Oct. 27, 2020 (GLOBE NEWSWIRE) -- AMD
      (NASDAQ: AMD) and Xilinx (NASDAQ: XLNX) today announced they have
      entered into a definitive agreement for AMD to acquire Xilinx in an all-stock
      transaction valued at $35 billion. The combination will create the industry’s leading
      high performance computing company, significantly expanding the breadth of
      AMD’s product portfolio and customer set across diverse growth markets where
      Xilinx is an established leader. The transaction is expected to be immediately
      accretive to AMD margins, EPS and free cash flow generation and deliver industry-
      leading growth.

                                        *      *       *

      Additional Transaction Details
      Under the terms of the agreement, Xilinx stockholders will receive a fixed exchange
      ratio of 1.7234 shares of AMD common stock for each share of Xilinx common
      stock they hold at the closing of the transaction. Based on the exchange ratio, this
      represents approximately $143 per share of Xilinx common stock2. Post-closing,
      current AMD stockholders will own approximately 74 percent of the combined
      company on a fully diluted basis, while Xilinx stockholders will own approximately
      26 percent. The transaction is intended to qualify as a tax-free reorganization for
      U.S. federal income tax purposes.

      AMD expects to achieve operational efficiencies of approximately $300 million
      within 18 months of closing the transaction, primarily based on synergies in costs
      of goods sold, shared infrastructure and through streamlining common areas.

      The transaction has been unanimously approved by the AMD and Xilinx Boards of
      Directors. The acquisition is subject to approval by AMD and Xilinx shareholders,
      certain regulatory approvals and other customary closing conditions. The
      transaction is currently expected to close by the end of calendar year 2021. Until
      close, the parties remain separate, independent companies.

      Management and Board of Directors
      Dr. Lisa Su will lead the combined company as CEO. Xilinx President and CEO,
      Victor Peng, will join AMD as president responsible for the Xilinx business and



                                               4
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 5 of 16




       strategic growth initiatives, effective upon closing of the transaction. In addition, at
       least two Xilinx directors will join the AMD Board of Directors upon closing.

       Advisors
       Credit Suisse and DBO Partners are acting as financial advisors to AMD and
       Latham & Watkins LLP is serving as its legal advisor. Morgan Stanley is acting as
       lead financial advisor to Xilinx. BofA Securities is also acting as a financial advisor
       and Skadden, Arps, Slate, Meagher & Flom LLP is serving as legal counsel.

                                          *       *       *

       About AMD
       For more than 50 years AMD has driven innovation in high performance
       computing, graphics and visualization technologies ― the building blocks for
       gaming, immersive platforms and the data center. Hundreds of millions of
       consumers, leading Fortune 500 businesses and cutting-edge scientific research
       facilities around the world rely on AMD technology daily to improve how they live,
       work and play. AMD employees around the world are focused on building great
       products that push the boundaries of what is possible. For more information about
       how AMD is enabling today and inspiring tomorrow, visit the AMD (NASDAQ:
       AMD) website, blog, Facebook and Twitter pages.

       About Xilinx
       Xilinx develops highly flexible and adaptive processing platforms that enable rapid
       innovation across a variety of technologies - from the cloud to the edge and to the
       endpoint. Xilinx is the inventor of the FPGA and Adaptive SoCs, designed to
       deliver the most dynamic processor technology in the industry. We partner with our
       customers to create scalable, differentiated and intelligent solutions to enable the
       adaptable, intelligent and connected world of the future. For more information, visit
       www.xilinx.com.

       20.     On December 4, 2020, Defendants caused to be filed with the SEC a Form S-4

Registration Statement (the “Registration Statement”) in connection with the Proposed

Transaction.

   B. The Registration Statement Contains Materially False and Misleading Statements
      and Omissions

       21.     The Registration Statement, which recommends that Xilinx shareholders vote in

favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) Xilinx’s and AMD’s financial projections; (ii) the financial analyses performed by Xilinx’s

financial advisors, Morgan Stanley & Co. LLC (“Morgan Stanley”) and BofA Securities, Inc.

                                                 5
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 6 of 16




(“BofA”), in connection with their fairness opinions; and (iii) potential conflicts of interest

involving Morgan Stanley.

       22.      The omission of the material information (referenced below) renders the following

sections of the Registration Statement false and misleading, among others: (i) Recommendation

of the Xilinx Board of Directors; Xilinx’s Reasons for the Merger; (ii) Opinion of Xilinx’s

Financial Advisors; (iii) AMD Unaudited Financial Projections; and (iv) Xilinx Unaudited

Financial Projections.

       23.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote on the Proposed Transaction, Xilinx

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Xilinx’s and AMD’s Financial Projections

       24.      The Registration Statement omits material information concerning Xilinx’s and

AMD’s financial projections.

       25.      The Registration Statement provides that, “[i]n connection with the merger, AMD

management prepared certain unaudited prospective financial information of AMD for its 2020

through 2023 fiscal years, which AMD management then extrapolated for AMD’s 2024 and 2025

fiscal years” (the “AMD projections”). The AMD Projections were, in large part, provided to

Xilinx management and to Morgan Stanley and BofA Securities.

       26.      The Registration Statement provides that “AMD received certain unaudited

prospective financial information concerning Xilinx for fiscal years 2021 through 2025, which

AMD management adjusted to moderate the growth rate to reflect the competitive environment

and to provide for a December year end” (the “AMD adjusted Xilinx projections”).

                                                6
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 7 of 16




       27.     The Registration Statement, however, fails to disclose the following concerning the

AMD projections and AMD adjusted Xilinx projections: (1) all line items underlying (i) Adjusted

EBITDA and Adjusted EBITDA unburdened/burdened by SBC, (ii) Adjusted EPS and Adjusted

EPS unburdened/burdened by SBC, and (iii) unlevered free cash flow; (2) Xilinx’s and AMD’s

net income projections; and (3) a reconciliation of all non-GAAP to GAAP financial metrics.

       28.     The Registration Statement provides that “in connection with the merger, Xilinx

management shared its five-year long-range plan, which is referred to as the ‘LRP.’ The LRP is

updated each year and reviewed with the Xilinx board of directors in the fiscal year-end timeframe,

coinciding with Xilinx year-end procedures. Xilinx shared the LRP projections with AMD and the

supporting financial advisors, including BofA Securities, Credit Suisse, DBO and Morgan

Stanley[.]” The LRP was then updated to purportedly account for the “COVID-19 pandemic” and

the “2020 U.S. Department of Commerce rule changes for trade with Huawei and other customers

in China” (the “Updated LRP”).

       29.     The Registration Statement also provides that “in connection with the merger,

Xilinx received certain unaudited prospective financial information concerning AMD for fiscal

years 2020 through 2023, which Xilinx management adjusted to moderate the growth rate to reflect

the competitive environment” (the “Xilinx adjusted AMD projections”).

       30.     The Registration Statement, however, fails to disclose the following concerning the

LRP, Updated LRP, and Xilinx adjusted AMD projections: (1) all line items underlying (i)

Revenue, (ii) Adjusted EBITDA and Adjusted EBITDA unburdened/burdened by SBC, (iii)

Adjusted EPS and Adjusted EPS unburdened by SBC, and (iv) unlevered free cash flow; (2)

Xilinx’s and AMD’s respective net income projections; and (3) a reconciliation of all non-GAAP

to GAAP financial metrics.



                                                7
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 8 of 16




       31.     When a company discloses non-GAAP financial metrics in a Registration

Statement, the company must also disclose all projections and information necessary to make the

non-GAAP metrics not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial metrics disclosed or

released with the most comparable financial metrics calculated and presented in accordance with

GAAP. The SEC has increased its scrutiny of a company’s use of non-GAAP financial measures

as such measures can be misleading and “crowd out” more reliable GAAP information. 1

       32.     The disclosure of the aforementioned information is material because it would

provide the Company’s shareholders with a basis to project the future financial performances of

the Company and combined company and would allow shareholders to better understand the

financial analyses performed by the Company’s financial advisors in support of their fairness

opinions. Shareholders cannot hope to replicate management’s inside view of the future prospects

of the Company. Without such information, which is uniquely possessed by Defendant(s) and the

Company’s financial advisors, the Company’s shareholders are unable to determine how much

weight, if any, to place on the Company’s financial advisors’ fairness opinions in determining

whether to vote for or against the Proposed Transaction.

       33.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Dec. 11, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                8
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 9 of 16




             2. Material Omissions Concerning the Financial Advisors’ Analyses

       34.      In connection with the Proposed Transaction, the Registration Statement omits

material information concerning analyses performed by Morgan Stanley and BofA.

       35.      The valuation methods, underlying assumptions, and key inputs used by

Morgan Stanley and BofA in rendering their purported fairness opinions must be fairly disclosed

to Xilinx shareholders. The description of Morgan Stanley’s and BofA’s fairness opinions and

analyses, however, fail to include key inputs and assumptions underlying those analyses. Without

the information described below, Xilinx shareholders are unable to fully understand Morgan

Stanley’s and BofA’s fairness opinions and analyses, and are thus unable to determine how much

weight, if any, to place on them in determining whether to vote for or against the Proposed

Transaction. This omitted information, if disclosed, would significantly alter the total mix of

information available to the Company’s shareholders.

                A. Morgan Stanley’s Analyses

       36.      The Registration Statement fails to disclose the following concerning Morgan

Stanley’s “Relative Discounted Cash Flow Analysis”: (1) all line items underlying the stand-alone

unlevered after-tax free cash flows that AMD and Xilinx were forecasted to generate during the

fourth quarter of calendar year 2020 through calendar year 2031, in the case of AMD, and during

the second-half of fiscal year 2021 through fiscal year 2032 in the case of Xilinx; (2) the terminal

values of both AMD and Xilinx; (3) the individual inputs and assumptions underlying the (i)

terminal EBITDA multiples ranging from 11.0x to 15.0x and (ii) discount rates ranging from 8.3%

to 10.3%, in the case of AMD, and 6.8% to 7.8%, in the case of Xilinx; and (4) AMD’s and Xilinx’s

net debt.

       37.      The Registration Statement fails to disclose the following concerning Morgan

Stanley’s “Relative Discounted Equity Value Analysis”: (1) all line items underlying the earnings

                                                9
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 10 of 16




per share of AMD and Xilinx that were utilized by Morgan Stanley in its analysis; and (2) the

individual inputs and assumptions underlying the (i) P/E multiples and (ii) discount rate of 9.3%,

in the case of AMD, and 6.8%, in the case of Xilinx.

       38.      With respect to Morgan Stanley’s “Relative Public Trading Multiples Analysis,”

the Registration Statement fails to disclose the individual multiples and financial metrics of the

companies observed by Morgan Stanley in its analysis.

       39.      With respect to Morgan Stanley’s “Precedent Premia Analysis,” the Registration

Statement fails to disclose each transaction and the individual premiums paid therein.

       40.      With respect to Morgan Stanley’s “Relative Equity Research Analysts’ Future

Price Targets,” the Registration Statement fails to disclose: (1) the individual price targets

observed by Morgan Stanley in its analysis; and (2) the sources thereof.

             B. BofA’s Analyses

       41.      With respect to BofA’s “Selected Publicly Traded Companies Analysis” of Xilinx

and AMD, and BofA’s “Selected Precedent Transactions Analysis,” the Registration Statement

fails to disclose the individual multiples and financial metrics of the companies and transactions

observed by BofA in its analyses.

       42.      The Registration Statement fails to disclose the following concerning BofA’s

“Discounted Cash Flow Analysis” of Xilinx and AMD: (1) all line items underlying the standalone

unlevered, after-tax free cash flows that Xilinx was forecasted to generate during Xilinx’s third

and fourth quarters of fiscal year 2021 and fiscal years 2022 through fiscal year 2032; (2) all line

items underlying the standalone unlevered, after-tax free cash flows that AMD was forecasted to

generate during AMD’s fourth quarter of fiscal year 2020 and fiscal years 2021 through 2031; (3)

the terminal values for Xilinx and AMD; and (3) the individual inputs and assumptions underlying



                                                10
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 11 of 16




the (i) perpetuity growth rates of 2.75% to 3.25% and of 3.50% to 4.00%, and (ii) discount rates

ranging from 6.5% to 8.5% and from 8.50% to 10.50%.

       43.      With respect to BofA’s analysis of equity research analyst price targets for Xilinx

common stock and AMD common stock, the Registration Statement fails to disclose: (1) the

individual price targets observed by BofA in its analysis; and (2) the sources thereof.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving
                Morgan Stanley

       44.      The Registration Statement omits material information concerning potential

conflicts of interest involving Morgan Stanley.

       45.      The Registration Statement provides that:

       Xilinx has agreed to pay Morgan Stanley a transaction fee of $70 million, which is
       contingent upon the closing of the merger, and up to an additional $40 million based
       on a calculation structure determined by the value of Xilinx’s shares in the merger
       (as measured by the trading price of the AMD common stock received in the
       merger). $5 million of the transaction fee was paid upon the public announcement
       of the merger and the remainder of which is contingent upon the closing of the
       merger.

       46.      It is unclear what the total transaction fee due to Morgan Stanley is. Defendants

state that Morgan Stanley is due a transaction fee of $70 million which is “contingent upon the

closing of the merger.” But Defendants also state that $5 million of the transaction fee was paid

when the merger was announced, the remainder of which is “contingent upon the closing of the

merger.” It is thus unclear whether the total “transaction fee” (excluding the potential additional

$40 million based on a calculation structure) is $75 million ($5 million already paid and an

additional $70 million that is contingent) or $70 million ($5 million already paid and an additional

$65 million that is contingent). Considering this another way, it is unclear why Morgan Stanley

was already paid $5 million of the transaction fee if, as the Registration Statement provides,

Morgan Stanley’s entire $70 million fee (excluding the potential additional $40 million) is


                                                  11
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 12 of 16




contingent upon the closing of the merger. Accordingly, the Registration Statement fails to

adequately disclose the nature and amount of Morgan Stanley’s transaction fee, including what

amount is contingent and what amount was paid upfront.

        47.     The Registration Statement further fails to disclose the circumstances under which

Xilinx will pay Morgan Stanley “an additional $40 million,” including the details of the

“calculation structure” underlying the basis for such a fee.

        48.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

        49.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants

        50.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        51.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Registration Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        52.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

                                                12
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 13 of 16




such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Registration Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Registration Statement.

       53.     The false and misleading statements and omissions in the Registration Statement

are material in that a reasonable shareholder would consider them important in deciding how to

vote on the Proposed Transaction.

       54.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       55.     Because of the false and misleading statements and omissions in the Registration

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       56.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       57.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Registration Statement.

       58.     Each of the Individual Defendants was provided with or had unlimited access to

                                                13
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 14 of 16




copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Registration Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       59.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Registration Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Registration Statement at issue contains

the unanimous recommendation of the Individual Defendants to approve the Proposed

Transaction. Thus, those Individual Defendants were directly involved in the making of the

Registration Statement.

       60.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       61.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       62.     As set forth above, the Individual Defendants had the ability to exercise control



                                                 14
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 15 of 16




over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: December 11, 2020                            Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.


                                               15
Case 1:20-cv-03629-DDD Document 1 Filed 12/11/20 USDC Colorado Page 16 of 16




                                         667 Madison Avenue, 5th Floor
                                         New York, NY 10065
                                         Telephone: (212) 763-0060
                                         Facsimile: (646) 776-2600
                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                    16
